DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being obvious over Takahashi, US Pub. No. 2020/0074953, in view of Seo et al. (hereinafter “Seo”), US Pub. No. 2018/0122326.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Takahashi teaches an electro-optical device (fig. 2, electro-optical device 20), comprising: a data line (fig. 4, data lines D1-D8); a switching element provided corresponding to the data line (fig. 4, switches SW); a selection signal supply wiring configured to supply a selection signal to the switching element, the selection signal being for selecting one data line among a plurality of the data lines grouped into blocks (fig. 4, SEL1-SEL8).
Takahashi fails to explicitly teach a resistance member electrically connecting the selection signal supply wirings adjacent to each other.
However, in the same field of endeavor, Seo teaches a display device including resistors connected to selection switches (see fig. 3 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Takahashi to include the feature of Seo. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved display quality.
Regarding claim 2, Seo teaches wherein the resistance member is electrically connected to a common wiring (fig. 3, resistor banks 441 and 442).
Regarding claim 6, Seo teaches wherein the common wiring is supplied with a constant-potential (fig. 2, VDD).
Regarding claim 7, Seo teaches wherein the common wiring is supplied with a common-potential (fig. 2, VSS).
Regarding claim 10, it is an electronic apparatus of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 3-5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination of elements taught in the dependent claims. Specifically, inspection terminals and a protection circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622